In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00214-CV

V3 CONSTRUCTION COMPANY, LLC,               §   On Appeal from the 17th District Court
Appellant
                                            §   of Tarrant County (017-314610-20)

V.                                          §   February 11, 2021

JOHN WALTER BUTLER, Appellee                §   Memorandum Opinion by Justice Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in that portion of the trial court’s July 2, 2020 “Order Denying

Defendant V3 Construction Company, LLC’s Motion for Reconsideration/Second

Motion to Compel Arbitration” which denied arbitration on the grounds of direct

benefits estoppel and intertwined claims estoppel. We affirm that portion of the

order. We lack jurisdiction to review and do not review the remainder of the order.

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By _/s/ Mike Wallach___________________
   Justice Mike Wallach